Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Abigail Griffin on 11/16/2021.  

	THE AFTER FINAL CLAIM SET FILED 11/9/2021 IS HEREBY ENTERED.
IN THE CLAIMS dated 11/9/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 18, line 2, change “the temperature of the water drops below” to -- the temperature of the water within the lower portion drops below -- 
In Claim 20, line 2, change “the water heater;” to -- the water heater system; --
In Claim 27, line 3, change “the water heater;” to -- the water heater system; --

Allowable Subject Matter
2.	Claims 1-5, 9-10, 12 and 18-27 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claims 1 and 10: The subject matter of each of Claims 1 and 10 is considered to be allowable for the reasons set forth in the Final Rejection filed 8/9/2021. 
Note that the claimed “turn-on threshold” in Claim 1 is now being interpreted as a turn-on threshold relative to the lower heating element since the preceding portion of the claim (and the specification) makes it clear that this threshold relates to activation of the second heating element. Applicant’s arguments regarding the 112(b) rejection previously set forth for this limitation have been found persuasive. Furthermore, the amendments to the claims have obviated all of the other 112(b) rejections previously set forth - all of the 112(b) rejections previously set forth in the Final Rejection filed 8/9/2021 have been withdrawn accordingly. Independent Claims 1 and 10 and dependent Claims 2-5, 9, 12 and 18-27 are consequently allowed. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/16/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762